DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-5, 9, and 24-25 are canceled. Claims 19-23 are withdrawn. Claims 28-29 are new. Claims 1, 6-7, and 15-16 are amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 10-13, 15-18, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 6,286,322 B1), hereafter referred to as "Vogel.”
Regarding Claim 1: Vogel teaches a heat pump unit (elements within 10) that distributes its total charge of refrigerant between a main refrigerant system (10) and a refrigerant charge control system (elements in 10 to charge, functional limitation) conductively engaged to the main refrigerant system (10, see Figures 3-4), wherein the total charge of refrigerant in the heat pump unit is constant (closed loop system), and the refrigerant charge control system (elements within 10) comprises at least the following conductively engaged components (see closed loop system in Figures 3-4): at least one refrigerant reservoir (310), at least one inlet conduit (314) with a tip (end of 315), and at least one outlet conduit (318) with a tip (end of 316) that extends into the reservoir (310) such that the tip of the inlet pipe is located at a higher location relative to the tip of the outlet pipe (see Figures 3-4).
Vogel further teaches further comprising a hot gas reheat system conductively engaged to the main refrigerant system (10), wherein the heat pump unit distributes its total charge of refrigerant between a main refrigerant system (10), a refrigerant charge control system (within 10) conductively engaged to the main refrigerant system, and said hot gas reheat system (components within 10).
Vogel further teaches comprising: wherein the main refrigerant system (10) is a variable-refrigerant-charge main refrigerant system (via control valve 48 in 10).
Vogel further teaches further comprising a hot gas reheat system (elements in 10, including 46) conductively engaged to the main refrigerant system (10).
Vogel further teaches wherein the heat pump unit (10) operates with a first amount of refrigerant in the main refrigerant system (components in 10) during a cooling (see Figure 3) or heating cycle (see Figure 4) and a smaller second amount of refrigerant in the main refrigerant system (within 10) during a heating or cooling cycle (functional limitation, operational step), respectively. 
Vogel fails to explicitly disclose the amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. However, Vogel does, disclose the heat pump unit. Therefore, the percentage and/or amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a change in refrigerant in a certain portion of the system or refrigerant charge with depend on the mode of performance and elements present in the heat pump unit (see Vogel, Column 3, lines 36-47). 
Therefore, since the general conditions of the claim, i.e. heat pump unit, were disclosed in the prior art by Vogel, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide specific structure disclosed by Vogel to alter amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. Furthermore, the range amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge; is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious prior to the effective filing date of the claimed  invention. See MPEP 2144.04 IV. and 2144.05 II. A. 
Regarding Claim 6: Vogel further teaches wherein the heat pump unit (10) is an air sourced heat pump unit (Column 5, lines 34-39). 
Vogel teaches a cooling cycle (see Figure 3) and a heating cycle (see Figure 4). 
Vogel fails to teach wherein the heat pump unit is an air sourced heat pump unit further comprising: a charge of refrigerant distributed between the main refrigerant system and the refrigerant charge control system; wherein during a heating cycle operation of the heat pump unit no less than 50±5% of the refrigerant charge is in the main refrigerant system and up to 50±5% of the refrigerant charge is in the refrigerant charge control system; and during a cooling cycle operation of the heat pump unit at least 50±5% of the refrigerant charge is in the main refrigerant system and no more than 50±5% of the refrigerant charge is in the refrigerant charge control system.
Vogel fails to explicitly disclose the amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. However, Vogel does, disclose the heat pump unit. Therefore, the percentage and/or amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a change in refrigerant in a certain portion of the system or refrigerant charge with depend on the mode of performance and elements present in the heat pump unit (see Vogel, Column 3, lines 36-47). 
Therefore, since the general conditions of the claim, i.e. heat pump unit, were disclosed in the prior art by Vogel, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide specific structure disclosed by Vogel to alter amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. Furthermore, the range amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge; is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious prior to the effective filing date of the claimed  invention. See MPEP 2144.04 IV. and 2144.05 II. A. 
Regarding Claim 8: Vogel further teaches wherein the refrigerant charge control system (elements of 10) draws refrigerant away from the main refrigerant system (10) during either a cooling cycle (Figure 3) or heating cycle (Figure 4) of the heat pump unit (10).
Regarding Claim 10: Vogel further teaches further comprising a hot gas reheat cycle system (defrost cycle) conductively engaged to the main refrigerant system (10).
Regarding Claim 11: Vogel further teaches wherein the hot gas reheat cycle system (for defrosting) comprises: at least one heat exchanger (subcooler, 38), and at least one flow control valve (defrost valve 46, see Figures 3-4).
Regarding Claim 12: Vogel further teaches wherein: the main refrigerant system (10) comprises at least the following conductively engaged components: at least one compressor (12), at least one high pressure heat exchanger (30), at least one low pressure heat exchanger (54), at least one expansion valve (50), and at least one reversing valve (24).
Regarding Claim 13: Vogel further teaches wherein: the heat pump unit (10) is an air source heat pump unit (10); the at least one high pressure heat exchanger (30) is an outdoor heat exchanger (Column 4, lines 25-28); and the low pressure heat exchanger (54) is an indoor heat exchanger (Column 5, lines 36-39).
Regarding Claim 15: Vogel further teaches wherein: the refrigerant charge control system further comprises at least the following conductively engaged components: at least one flow control valve (48), and at least one check valve (44/328), wherein the check valve is downstream of the reservoir (310), and the reservoir (310) is downstream of the flow control valve (48, see Figures 3-4).
Regarding Claim 16: Vogel further teaches wherein the heat pump unit (10) is a packaged, air source (Column 5, lines 34-52) or water source heat pump unit.
Regarding Claim 17: Vogel further teaches wherein the heat pump unit is adapted to cool or heat air (air via evaporator fans, Column 5, lines 34-38) or water.
Regarding Claim 18: Vogel further teaches further comprising at least one blower fan (760).
Regarding Claim 25: Vogel further teaches wherein the flow control valve (48) is downstream of the reservoir (310), and the reservoir (310) is downstream of the check valve (44, see Figures 3-4). 
	Regarding Claim 26: Vogel further teaches wherein the reservoir (310) is located at a height that is at or near the lowest point of the heat pump unit (see Figures 3-4).
Regarding Claim 27: Vogel further teaches wherein a majority of the refrigerant in the refrigerant charge control system (10) is vertically lower than a majority of the charge of refrigerant in the main refrigerant (functional/operational limitation of the system, depends on operational mode).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 6,286,322 B1), hereafter referred to as "Vogel,” in view of Murakami et al. (US 2009/0013702 A1), hereafter referred to as "Murakami.”

Regarding Claim 7: Vogel teaches Vogel teaches a cooling cycle (see Figure 3) and a heating cycle (see Figure 4). 
Vogel fails to teach wherein the heat pump unit is a water sourced heat pump unit comprising: a charge of refrigerant distributed between the main refrigerant system and the refrigerant charge control system; wherein during a cooling cycle operation of the heat pump unit no less than 50±5% of the refrigerant charge is in the main refrigerant system and up to 50±5% of the refrigerant charge is in the refrigerant charge control system; and during the heating cycle operation of the heat pump unit at least 50±5% of the refrigerant charge is in the main refrigerant system and no more than 50±5% of the refrigerant charge is in the refrigerant charge control system.
Vogel fails to explicitly disclose the amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. However, Vogel does, disclose the heat pump unit. Therefore, the percentage and/or amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a change in refrigerant in a certain portion of the system or refrigerant charge with depend on the mode of performance and elements present in the heat pump unit (see Vogel, Column 3, lines 36-47). 
Therefore, since the general conditions of the claim, i.e. heat pump unit, were disclosed in the prior art by Vogel, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide specific structure disclosed by Vogel to alter amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. Furthermore, the range amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge; is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious prior to the effective filing date of the claimed  invention. See MPEP 2144.04 IV. and 2144.05 II. A. 
Murakami teaches a heat pump unit (10) is a water sourced heat pump unit (paragraph [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat pump unit is a water sourced heat pump unit to the structure of Vogel as taught by Murakami in order to advantageously heat water in buildings (see Murakami, paragraph [0001]). 

Regarding Claim 14: Vogel teaches at least one high pressure heat exchanger (54) is an indoor heat exchanger (Column 5, lines 36-39); and the low pressure heat exchanger (38 ) is an outdoor heat exchanger (in 30, Column 4, lines 25-28). 
Vogel fails to teach wherein: the heat pump unit is a water source heat pump unit. 
Murakami teaches a heat pump unit (10) is a water sourced heat pump unit (paragraph [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat pump unit is a water sourced heat pump unit to the structure of Vogel as taught by Murakami in order to advantageously heat water in buildings (see Murakami, paragraph [0001]). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg (2,860,491), in view of Vogel et al. (US 6,286,322 B1), hereafter referred to as "Vogel.”

Regarding Claim 28: Goldenberg teaches a heat pump unit (title, Figures 1-2) that distributes its total charge of refrigerant between a main refrigerant system (via 1) and a refrigerant charge control system (via 13 and 20) conductively engaged to the main refrigerant system (see Figures 1-2), wherein the total charge of refrigerant in the heat pump unit is constant (closed loop); and the refrigerant charge control system (via 13 and 20) comprises at least the following conductively engaged components: at least one flow control valve (18/25), at least one refrigerant reservoir (13) downstream of the flow control valve (depending on refrigerant flow, 3 is a reversing valve), at least one check valve (12/29) downstream of the reservoir (13), at least one inlet conduit (17 or 11 or 14 depending on refrigerant flow) with a tip (end of pipe) that extends into the reservoir, and at least one outlet conduit (17 or 11 or 14 depending on refrigerant flow) with a tip (end of pipe); wherein said main refrigerant system (via 1) is a variable-refrigerant-charge main refrigerant system (storing refrigerant in 13) comprising at least one indoor heat exchanger (6), at least one outdoor heat exchanger (8), at least one compressor (1), at least one expansion valve (22 or 15 depending on refrigerant flow), and at least one reversing valve (3); the heat pump unit operates with a first amount of refrigerant in the main refrigerant system during a cooling or heating cycle (depending on flow of refrigerant from valve 3) and a smaller second amount of refrigerant in the main refrigerant system during a heating or cooling cycle, respectively (depending on amount of refrigerant stored in 13).
Goldenberg fails to explicitly disclose the least one outlet conduit with the tip such that the tip of the inlet pipe is located at a higher location relative to the tip of the outlet pipe, and wherein the reservoir is located at a height that is at or near the lowest point of the heat pump unit.
Vogel teaches an outlet conduit (318) with a tip (316) such that a tip (315) of on inlet pipe (314) is located at a higher location relative to the tip of the outlet pipe (see Figures 3-4), and wherein a reservoir (310) is located at a height that is at or near the lowest point of the heat pump unit (see Figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the least one outlet conduit with the tip such that the tip of the inlet pipe is located at a higher location relative to the tip of the outlet pipe, and wherein the reservoir is located at a height that is at or near the lowest point of the heat pump unit to the structure of Goldenberg as taught by Vogel in order to advantageously provide passage of the stored refrigerant out of the tank (see Vogel, Column 9, lines 22-30). 
Goldenberg modified supra fails to explicitly disclose the amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. However, Goldenberg modified supra does, disclose the heat pump unit. Therefore, the percentage and/or amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a change in refrigerant in a certain portion of the system or refrigerant charge with depend on the mode of performance and elements present in the heat pump unit (see Goldenberg, Column 1, lines 53-68). 
Therefore, since the general conditions of the claim, i.e. heat pump unit, were disclosed in the prior art by Goldenberg, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide specific structure disclosed by Goldenberg to alter amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge. Furthermore, the range amount of refrigerant in a particular portion in the main refrigerant system or percentage of refrigerant charge; is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious prior to the effective filing date of the claimed  invention. See MPEP 2144.04 IV. and 2144.05 II. A. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg (2,860,491), in view of Vogel et al. (US 6,286,322 B1), hereafter referred to as "Vogel,” as applied to claim 28 above, and further in view of Downie et al. (US 2016/0273815 A1), hereafter referred to as “Downie.”

Regarding Claim 29: Goldenberg modified supra fails to explicitly disclose wherein the heat pump unit is a packaged air source or water source heat pump unit further comprising an indoor hot gas reheat system conductively engaged to the main refrigerant system, and the heat pump unit distributes its total charge of refrigerant between said main refrigerant system, said refrigerant charge control system conductively engaged to the main refrigerant system, and said hot gas reheat system.
Downie teaches a heat pump unit (title, 10) is a packaged air source (paragraph [0016], lines 1-12) or water source heat pump unit further comprising an indoor hot gas reheat system (12) conductively engaged to a main refrigerant system (10, 20, 24, 16), and the heat pump unit (10) distributes its total charge of refrigerant between said main refrigerant system (closed system), a refrigerant charge control system (12, 25D, 25E) conductively engaged to the main refrigerant system (see Figures 1-2), and said hot gas reheat system (12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat pump unit is a packaged air source or water source heat pump unit further comprising an indoor hot gas reheat system conductively engaged to the main refrigerant system, and the heat pump unit distributes its total charge of refrigerant between said main refrigerant system, said refrigerant charge control system conductively engaged to the main refrigerant system, and said hot gas reheat system to the structure of Goldenberg modified supra as taught by Downie in order to advantageously provide dehumidification to indoor air without cooling when the temperature does not require cooling (see Downie, paragraph [0020], lines 1-16).  

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a separate hot gas coil, the indoor heat exchanger coil capable of dehumidifying indoor air; a specific order elements without other elements in the order) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, claim 1 is a comprising claim, thus the claim is open and allows for prior art to have other elements. The refrigerant circuit is a closed loop, thus all structure is upstream or downstream of one another.  The applicant has not recited that the reheat system is a separate or discrete element. The claims are read in light of the specification, however the limitations of the claims are the requirements of what the prior art teaches. 
In response to applicant's argument on page 22 of the remarks, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Lastly, applicant has failed to proffer evidence on the criticality of the ranges recited in the claims. Absent any evidence the ranges are obvious to ones of ordinary skill in the art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reedy (5,140,827). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763